UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1390



ERIWATI SUJONO,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-638-962)


Submitted:   September 13, 2006           Decided:   October 4, 2006


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Eriwati Sujono, Petitioner Pro Se. Carol Federighi, M. Jocelyn
Lopez Wright, Song E. Park, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Eriwati    Sujono,     a    native    and   citizen       of   Indonesia,

petitions for review of an order of the Board of Immigration

Appeals    affirming     the      Immigration         Judge’s    denial       of    her

applications for asylum, withholding of removal, and protection

under the Convention Against Torture.                    Sujono challenges the

Board’s    finding    that   she       failed    to   qualify    for       asylum   and

withholding of removal.

            To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”            INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).      We have reviewed the evidence of record and

conclude that Sujono fails to show that the evidence compels a

contrary result.       Having failed to qualify for asylum, Sujono

cannot meet the higher standard to qualify for withholding of

removal.    Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

            Accordingly,     we    deny    the    petition      for    review.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  PETITION DENIED


                                        - 2 -